Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1, 10, and 13-17 are pending.
	Claim 14 is withdrawn.
	Claims 9 and 18-20 are canceled.
	Claims 1, 14, 16, and 17 are currently amended.
	Claims 1, 10, 13, and 15-17 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 112(a)
The rejection of claims 18-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the cancellation of the claims.

35 U.S.C. 103
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al. (WO 2015/112805, publication date 07/30/2015, in IDS from 09/12/2018) in view of Nakano et al. (US PG PUB 2007/0190599, publication date: 08/16/2007, in IDS from 09/12/2018) is withdrawn in view of the cancellation of the claim.

The rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over
Papadopoulos et al. (WO 2015/112805, publication date 07/30/2015, in IDS from 09/12/2018) and Nakano et al. (US PG PUB 2007/0190599, publication date: 08/16/2007, in IDS from
09/12/2018), as applied to claim 18, and further in view of Maecker et al. (US PG PUB 2014/0341902, publication date: 11/20/2014) is withdrawn in view of the cancellation of the claims.

The rejection of claims 1, 13, and 15-17 under 35 U.S.C. 103 as being unpatentable over
Papadopoulos et al. (WO 2015/112805, publication date 07/30/2015, in IDS from 09/12/2018) in view of Nakano et al. (US PGPUB 2007/0190599, publication date: 08/16/2007, in IDS from
09/12/2018) is withdrawn in view of the claim amendments, dated 10/22/2021. 

The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over
Papadopoulos et al. (WO 2015/112805, publication date 07/30/2015, in IDS from 09/12/2018)
and Nakano et al. (US PG PUB 2007/0190599, publication date: 08/16/2007, in IDS from
09/12/2018), as applied to claims 1, 13, and 15-17, and further in view of Maecker et al. (US PG
PUB 2014/0341902, publication date: 11/20/2014) is withdrawn in view of the claim amendments, dated 10/22/2021. Claim 9 is canceled.

Response to Arguments
In Applicant Arguments, dated 10/22/2021, Applicant asserts that the instantly claimed invention is commensurate in scope with evidence of a synergistic effect:

The instant claims recite an anti-GPC3 antibody that is commensurate with the unexpected results demonstrated in Examples 6 and 7. Applicant respectfully submits that a skilled artisan would recognize the results produced using the GC33 antibody to be representative of results expected from using the anti-GPC3 antibody recited in the claims, i.e., GC199 because the GC33 and GC199 bind to the same or overlapping epitopes of GPC3. GC33 and GC199 were both generated by immunizing mice with a peptide antigen derived from human GPC3. Nakano, [0463]. Nakano further discloses that, based on the results of epitope classification by competitive ELISA, GC33 and GC199 were both classified into epitope group b. Nakano, [0464]. “The epitope classification using the GST-fusion proteins indicated that GC199, GC202 and GC33 detected GC-1, GC-2, GC-3 and GC-4, but did not detect GC-5, suggesting that the epitopes for these antibodies are contained in the region of GC-4 [i.e., a 27 amino acid fragment of GPC3] in the same manner as the epitopes for M11F1 and M3B8, and that the region of GC-5 [1.e., a 14 amino acid sub-fragment of GC-4] is not sufficient.” Id. (emphasis added). While GC33 displays ADCC activity at a lower concentration than GC199 in an in vitro assay (Nakano, Figure 9), a skilled artisan considering that GC33 and GC199 bind to the same or overlapping epitopes on GPC3 would expect GC33 and GC199 to function substantially in the same way when administered in combination with an anti-PD-L1 antibody.

These arguments have been fully considered but are not deemed persuasive. Applicants attention is directed to the teachings of Klein et al. (mAbs, 5(1): 22-33, 2013) and Chodorge et al. (Cell Death and Differentiation, 19: 1187-1195, 2012). Klein et al. teach that “[m]ost existing anti-CD20 antibodies, including rituximab, veltuzumab, ocrelizumab and ofatumumab, are categorized as Type I (Table 2). These antibodies are characterized by their ability to induce a translocation of CD20 into large lipid microdomains or ‘lipid rafts’ within the plasma membrane upon binding. This clustering process enhances the recruitment and activation of complement, and hence Type I antibodies exert potent CDC… [T]he two known Type II anti-CD20 antibodies 

New Grounds of Rejection
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al. (WO 2015/112805, publication date 07/30/2015, in IDS from 09/12/2018) in view of Nakano et al. (US PG PUB 2007/0190599, publication date: 08/16/2007, in IDS from 09/12/2018) and Maecker et al. (US PG PUB 2014/0341902, publication date: 11/20/2014).
Papadopoulos et al. teach “antibodies and antigen-binding fragments thereof that bind PD-L1. The antibodies of the present invention are useful, inter alia, for targeting cells expressing PD-L1 such as cancer cells or virally-infected cells, and for modulating PD-L1 activity. In certain embodiments, the antibodies of the invention are useful for inhibiting or 
With respect to claim 15, Papadopoulos et al. teach that “[t]he antibodies of the present invention are useful for the treatment, prevention, and/or amelioration of disease or disorder or condition such as cancer, autoimmune disease or a viral infection and/or for ameliorating at least one symptom associated with such disease, disorder or condition. In some embodiments of the invention, the antibodies described herein are useful for treating subjects suffering from primary or recurrent cancer, including for example, renal cell carcinoma, prostate cancer, ovarian cancer, kidney cancer, colorectal cancer, gastric cancer, breast cancer, head and neck cancer, non-small-cell lung cancer, brain cancer, multiple myeloma, and melanoma.”
Therefore Papadopoulos et al. teach a method for treating cancer in an individual, comprising administering a therapeutically effective amount of an anti-GPC3 antibody to the individual, wherein the individual is also being administered a PD-1 axis antagonist, such as a PD-L1 binding antagonist (anti-PD-L1 antibody); however Papadopoulos et al. do not teach or suggest a method for treating cancer in an individual, comprising administering a therapeutically 
Nakano teach “[a]n antibody capable of binding to a specific region of glypican 3, as well as a humanized antibody created based on that antibody are disclosed. The anti-GPC3 antibody of the invention has a higher ADCC activity and CDC activity compared with those of a conventional antibody. The antibody of the present invention is useful as a cell growth inhibitor, an anticancer agent and an agent for diagnosis of cancers.” See Abstract. At [0326], Nakano et al. teach an anti-GPC3 antibody comprising a heavy chain variable region having the amino acid sequence set forth in SEQ ID NO: 60 and a light chain variable region having the amino acid sequence set forth in SEQ ID NO: 71. SEQ ID NO: 60 of Nakano et al. comprises the instant heavy chain CDRs 1-3 of SEQ ID NO(s): 34-36, and SEQ ID NO: 71 of Nakano et al. comprises the instant light chain CDRs 1-3 of SEQ ID NO(s): 37-39.
Maecker et al. teach that “[t]he inhibition of PD-1 axis signaling through its direct ligands (e.g., PD-L1, PD-L2) has been proposed as a means to enhance T cell immunity for the treatment of cancer (e.g., tumor immunity). Moreover, similar enhancements to T cell immunity have been observed by inhibiting the binding of PD-L1 to the binding partner B7-1.” See [0005]. At claim 20, Maecker et al. teach an antibody that comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 24 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 21. SEQ ID NO: 24 of Maecker et al. is identical to the instant 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Papadopoulos et al. with the teachings of Nakano et al. and Maecker et al. to develop a method for treating cancer in an individual, comprising administering a therapeutically effective amount of an anti-GPC3 antibody, such as a humanized anti-GPC3 antibody, to the individual, wherein the individual is also being administered an anti-PD-L1 antibody, wherein said anti-GPC3 antibody comprises a) the heavy chain CDRs 1-3 of SEQ ID NO(s): 34-36 and b) the light chain CDRs 1-3 of SEQ ID NO(s): 37-39 and wherein said anti-PD-L1 antibody comprises a) the heavy chain CDRs 1-3 of SEQ ID NO(s): 19-21, and b) the light chain CDRs 1-3 of SEQ ID NO(s): 22-24. One of ordinary skill in the art would have been motivated to do so, because Papadopoulos et al. teach a method for treating cancer in an individual, comprising administering a therapeutically effective amount of an anti-GPC3 antibody to the individual, wherein the individual is also being administered a PD-1 axis antagonist, such as a PD-L1 binding antagonist (anti-PD-L1 antibody). Furthermore Nakano et al. suggest that an anti-GPC3 antibody that comprises the heavy chain CDRs 1-3 of SEQ ID NO(s): 34-36 and the light chain CDRs 1-3 of SEQ ID NO(s): 37-39 may be useful in the treatment of GPC3-expressing cancers. Therefore one of ordinary skill in the art would have been motivated to modify the invention of Papadopoulos et al. to comprise the anti-GPC3 antibody of Nakano et al., because the resultant invention would be useful in the treatment of GPC3-expressing cancers. Additionally Maecker et al. suggest that an anti-PD-L1 antibody that comprises the heavy chain variable region of SEQ ID NO: 25, which comprises the heavy 
It is noted that claims 1, 16, and 17 recites a specific dose of the claimed anti-GPC3 antibody (at least about 5 mg/kg of body weight). Applicant’s attention is drawn to MPEP 2144.05(II)(A), Routine Optimization - Optimization Within Prior Art Conditions or Through Routine Experimentation, which states that:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Although this passage does not specifically point to drug dosages, this passage points to numerous variables that affect the function of inventions, such as concentration of reagents and temperature ranges. Furthermore this passage indicates that the optimization of such variables is often obvious activity for one of ordinary skill in the art. It is submitted that the claimed drug dosage is akin to the variables discussed in the cited MPEP passage, because said drug dosage is an optimizable variable that would affect at least the toxicity and/or efficacy, i.e., function, of the claimed invention. Given the “normal desire of scientists or artisans to improve upon what is already generally known,” it would have been prima facie obvious to one of ordinary skill in the art to optimize the claimed drug dosage, because such optimization would produce a more effective invention.	
	Also as set forth in MPEP 2144.05(II)(B), There is a Motivation to Optimize Result-Effective Variables: 
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. 550 U.S. at 421 (“The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.

In the instant case, the claims are drawn to a specific drug dosage of the claimed anti-GPC3 antibody (at least about 5 mg/kg of body weight), and this variable achieves a recognized result, such as drug toxicity and/or therapeutic benefit. Accordingly the recited drug dosage is a result-effective variable that achieve a recognized result, such as drug toxicity and/or therapeutic benefit for a cancer patient, and it is submitted that since one of ordinary skill in the art would have thus been motivated to determine the optimum or workable range of said variable, the drug dosage recited was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention. 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references cited.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NELSON B MOSELEY II/Examiner, Art Unit 1642